In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐3711

UNITED STATES OF AMERICA,
                                                Plaintiff‐Appellee,

                                v.


JUAN BRITTON,
                                                       Defendant.

APPEAL OF:     BEAU BRINDLEY


          Appeal from the United States District Court for the 
                       Central District of Illinois.
    No. 2:10‐cr‐20090‐MPM‐DGB‐1 — Michael P. McCuskey, Judge. 


  ARGUED SEPTEMBER 12, 2013 — DECIDED OCTOBER 3, 2013


   Before WOOD, Chief Judge, and MANION and TINDER, Circuit
Judges.

   TINDER, Circuit Judge. Beau Brindley represents defendant
Juan Britton in this criminal case. The district court summarily
held  Brindley  in  contempt  of  court  under  Fed.  R.  Crim.  P.
2                                                     No. 12‐3711

42(b). The court had set a status conference in the criminal case
and  ordered  Brindley  to  appear  in  person.  When  Brindley
failed to appear, the court issued an order to show cause why
he should not be held in contempt. At the conclusion of the
show cause hearing, the court found Brindley in contempt and
remanded him to the custody of the United States Marshal for
a period of two days. Brindley immediately appealed and filed
an emergency motion for release from custody pending appeal,
which  this  court  granted.  We  vacate  the  district  court’s
contempt finding and remand for further proceedings. 
    I. BACKGROUND
    In July 2011, Juan Britton was charged  with two cocaine
conspiracy  counts  and  related  offenses.  His  codefendant,
Antonio J. Colon, was charged in one of the cocaine conspiracy
counts. Later that month, Brindley and his associate, Michael
Thompson, entered appearances as counsel for Britton. Months
later, Britton and Colon were scheduled for a joint trial. Both
defendants filed a motion to continue the trial date; the court
set  a  hearing  on  their  motions  and  ordered  Brindley  and
Britton as well as Colon and his counsel to be present in court
at the hearing. Britton appeared at the hearing with Thompson;
Brindley did not appear. At a June 2012 status conference, the
court  scheduled  a  jury  trial  for  February  2013  and  set  an
October 31, 2012 deadline for pretrial motions. Colon filed a
motion to suppress and other pretrial motions, but Britton did
not file any pretrial motions. 
    On November 6, the court  issued an  order as to Britton,
setting  a  status  conference  for  November  26  “by  personal
appearance” to discuss pretrial motions and the jury trial, and
No. 12‐3711                                                      3

ordered Brindley “to be present in person … and not through
other counsel.” Britton appeared, but Brindley did not and he
made  no  attempt  to  contact  the  court.  Thompson  did  not
appear  either.  The  court  clerk  tried  to  reach  Brindley  by
telephoning his office, but no one answered. The court set a
show cause hearing for November 30, 2012 at 1:00 p.m., and
ordered Brindley to “appear and show cause why he should
not be held in contempt of court for his failure to appear for the
status conference set by personal appearance for November
26.” 
    On November 28, at 5:31 p.m., Brindley filed a response to
the show cause order and moved to continue the show cause
hearing.  He  stated  that,  prior  to  the  November  26  status
conference,  he  had  not  been  expecting  any  order  related  to
Britton, and was in the midst of another trial when the court
issued  its  order  setting  the  November  26  conference.  He
claimed he had not seen the court’s order, and he apologized
for his oversight. Brindley wrote that at the time of the Novem‐
ber 26 conference, he was visiting a criminal defendant in jail,
preparing him to testify at an evidentiary hearing.
   In addition, Brindley requested a continuance of the show
cause hearing, explaining that he was “scheduled to be in Will
County for a short trial in People v. Eatman. There is apparently
some chance that the trial might not go forward as scheduled.
… [T]he necessary court appearance will make it essentially
impossible for the undersigned to personally appear in person
before this Court at 1:00 p.m.” He also explained that due to
other commitments, including a “massive trial” and hearings,
he was requesting a continuance of the show cause hearing to
4                                                       No. 12‐3711

December  28,  2012.  As  an  alternative,  he  indicated  that  he
could be available by telephone the afternoon of December 3.
    On November 29, the district court denied the motion to
continue  and  ordered  Brindley  to  be  present  in  court  on
November 30. Later on the 29th, the government filed a notice
of information regarding the order to show cause. The govern‐
ment  stated  that  a  review  of  the  docket  in  People  v.  Eatman
reflected that Timothy Witczak who was with the Law Offices
of Beau B. Brindley had entered his appearance in the case; that
since August 2012, the case had been set for trial on December
10,  2012;  that  on  November  28,  Witczak  filed  a  motion  by
telephone  to  continue  the  December  trial  date;  and  that  a
hearing on the motion to continue was then set for November
30 at 9:30 a.m.  The government also indicated that the Assis‐
tant  State’s  Attorney  (ASA)  assigned  to  the  Eatman  case
informed the federal prosecutor in an email that the case was
set for trial on December 10; that Witczak called the ASA on
November 28 (the email indicated October, but a later commu‐
nication established this was an error), stating that he would
like to file a motion to continue; that the ASA advised Witczak
that he would not object; that the case is set for a hearing on the
recent continuance motion on November 30; and that Witczak
was the only defense attorney of record at that time.
   Shortly thereafter, Brindley filed a response to the govern‐
ment’s notice of information in the Britton case, stating that
Witczak was his associate and that as the attorney of record in
Eatman, Witczak had handled preliminary matters in the case,
but Brindley would be the trial attorney. Brindley offered this
explanation:
No. 12‐3711                                                     5

          Mr. Witczak asked the undersigned to appear
       with him for a hearing on November 30, 2012,
       which would determine if the trial in the Eatman
       case  would  be  continued.  When  asked,  the
       undersigned believed that the trial was actually
       scheduled for November 30, but was likely to be
       continued.  Mr.  Witczak  was  asking  him  to
       appear  to  insure  that  the  continuance  was
       granted. The undersigned believed that, in the
       event  the  continuance  was  not  granted,  they
       would  proceed  with  the  trial  as  scheduled  on
       that day, which he believed he was required to
       be present for. 
    Brindley also asserted that late in the afternoon of Novem‐
ber 29, Witczak corrected his erroneous belief that the Eatman
trial was scheduled for November 30 and advised that only the
motion  to  continue  was  scheduled  for  that  date.  Witczak’s
affidavit was attached to Brindley’s response. Witczak attested
that he was “required to appear on November 30, 2012, for a
motion to continue the trial date in the Eatman case. I expect
that motion to be granted, but I asked Attorney Brindley to
appear with me to make certain that the continuance is granted
as he is the attorney who will try the case.” Witczak also stated
that on the afternoon of November 29, Brindley told Witczak
what he should do if the judge wanted to proceed with the trial
the following day, and Witczak explained to Brindley that the
trial was not set until December 10 and that he was seeking a
continuance  of  the  December  trial  date  at  the  November  30
hearing in Will County.    
6                                                        No. 12‐3711

    The district court held the show cause hearing on Novem‐
ber 30; Brindley appeared and was sworn. The court explained
why it had scheduled the November 26 status conference and
offered Brindley the opportunity to explain why he should not
be held in contempt of court. Brindley first apologized for his
failure  to  appear  on  the  26th  and  claimed  that  it  was  not  a
willful failure. He then offered an explanation for his failure to
appear,  which  was  consistent  with  his  filings.  As  to  his
supposed unavailability for the show cause hearing, he added
that  when  Witczak  asked  him  to  appear  with  him  in  Will
County to obtain a continuance in the Eatman case, he thought
the case was set for trial on the 30th. The district court ques‐
tioned  Brindley  further,  and  Brindley  denied  knowingly
making  a  false  statement.  The  judge  advised  that  he  had
contacted the chief judge in Will County to inquire about the
Eatman  case  and  expressed  doubt  over  Brindley’s  proffered
explanation. The prosecutor stated that the ASA in the Eatman
case had advised her that the case had not been set for hearing
on the 30th until the 28th, that Witczak had contacted the ASA
on the 28th at about 2:30 or 3:00 p.m., stating that he would file
a motion to continue, and that the ASA told Witczak he would
not object.
   The judge found it clear that Brindley “tr[ied] to create a
November 28th lie” by having his associate create an excuse for
him  not  to  be  at  the  show  cause  hearing.  The  judge  found
Brindley  in  contempt  of  court  and  remanded  him  to  the
custody of the U.S. Marshal for 48 hours. Brindley appealed
and  filed  an  emergency  motion  for  release  pending  appeal,
which this court granted.
No. 12‐3711                                                       7

    A  few  days  later,  the  district  court  issued  its  written
opinion, finding that Brindley’s motion to continue “contained
demonstrably false statements” and that Brindley “made false
statements to this court” on November 30. More specifically, it
found that he was untruthful “about his failure to appear in
person after being clearly and specifically ordered to do so by
this  court”  and  “about  his  unavailability  on  November  30.”
The opinion cited both 18 U.S.C. § 401(1) and (3), and stated the
elements  of  criminal  contempt  under  §  401(3).  The  court
concluded  that  “Brindley  willfully  violated  a  court  order,
willfully made false statements in his Motion to Continue, and
willfully  provided  false  testimony  before  this  court,”  and
summarily held him in contempt of court under Fed. R. Crim.
P. 42(b).    

   II. ANALYSIS

     Brindley contends that the district court’s contempt finding
was erroneous because the court erred in using Fed. R. Crim.
P.  42(b)ʹs  summary  contempt  procedures,  and  because  the
evidence was insufficient as a matter of law to prove criminal
contempt. The government agrees that the court erred in using
the summary contempt procedures, but argues that the proper
remedy  is  a  remand  for  further  proceedings  under  Fed.  R.
Crim. P. 42(a). We agree with the government. 

    A federal court has the authority to punish contempt by
imprisonment.  18  U.S.C.  §  401.  Contempt  includes
“[m]isbehavior of any person in [the court’s] presence or so
near thereto as to obstruct the administration of justice,” id.
§  401(1),  and  “[d]isobedience  or  resistance  to  [the  court’s]
lawful … order … ,” id. § 401(3). (Subsection (1) requires proof
8                                                     No. 12‐3711

of an actual obstruction of justice, whereas subsection (3) lacks
such a requirement. United States v. Griffin, 84 F.3d 820, 832 &
n.9  (7th  Cir.  1996).)  “’Section  401  recognizes  two  types  of
contempt: direct and indirect.’” In re Troutt, 460 F.3d 887, 893
(7th Cir. 2006) (quoting In re Jaffree, 741 F.2d 133, 135 (7th Cir.
1984)). “’Direct contempt is contumacious conduct committed
in the actual presence of the court … and may be punished
summarily.’  All  other  contempt  must  be  treated  as  indirect
contempt.”  Id.  (quoting  Jaffree,  741  F.3d  at  135)  (citation
omitted).  

    Federal Rule of Criminal Procedure 42(a) establishes the
procedures  for  indirect  contempt;  Rule  42(b)  allows  for
summary contempt procedures in cases of direct contempt. See
Fed. R. Crim. P. 42(b) (“[T]he court … may summarily punish
a person who commits criminal contempt in its presence if the
judge saw or heard the contemptuous conduct and so certi‐
fies.”). Summary disposition of contempt is appropriate only
“when ‘the express requirements of [Rule 42(b)] are met and
when there is a ‘compelling reason for an immediate remedy’
or time is of the essence.” FTC v. Trudeau, 606 F.3d 382, 386 (7th
Cir. 2010) (quoting United States v. Moschiano, 695 F.2d 236, 251
(7th Cir. 1982)). The first requirement means that the contempt
occurred in the judge’s presence and “the judge saw or heard
the contemptuous conduct … .” Id. (quoting Fed. R. Crim. P.
42(b)). If the judge has to rely on extrinsic evidence to make a
contempt finding, summary procedures are inappropriate. See
id. at 387. As for the second requirement, “[t]he need for the
court  to  conduct  its  duties  is  the  fundamental  rationale
underlying the court’s summary contempt powers.” Id. at 389.
No. 12‐3711                                                              9

    None of Brindley’s conduct satisfies these requirements for
summary adjudication. The failure to appear at the November
26 status conference did not occur in the court’s actual pres‐
ence.  See,  e.g.,  In  re  Gates,  600  F.3d  333,  339  (4th  Cir.  2010)
(“[M]ere tardiness or absence at a scheduled court appearance
is not a direct contempt subject to summary disposition under
Rule  42(b).”);  see  also  United  States  v.  Peoples,  698  F.3d  185,
192 (4th Cir. 2012) (citing cases). The statements purported to
be false in the motion to continue did not occur in the court’s
presence either. See United States v. Oberhellmann, 946 F.2d 50,
52 (7th Cir. 1991) (“[A] mere filing in the clerk’s office could
not  rise  to  the  level  of  a  contempt  committed  in  the  ‘actual
presence  of  the  court…  .’”).  And  the  testimony  at  the  show
cause hearing can be found contemptuous only once the judge
relies on extrinsic evidence and engages in fact‐finding; thus
summary disposition was improper. See Trudeau, 606 F.3d at
387–88.  The  same  is  true  for  the  suspect  statements  in  the
motion  to  continue.  Furthermore,  with  respect  to  all  three
instances of conduct, there was no need for immediate punish‐
ment: Brindley’s actions did not obstruct any proceedings or
other court function. See Trudeau, 606 F.3d at 389 (“[B]ecause
the conduct occurred outside the judge’s presence and, rather
than being forced to stop proceedings by [the] behavior, the
judge  had  to  actually  convene  proceedings  …  ,  summary
contempt should never have been an option here.”).

   That brings us to the question of remedy. Brindley argues
that the evidence at the contempt hearing was insufficient as a
matter  of  law  to  establish  contempt.  Specifically,  he  argues
there was no evidence that his failure to appear on November
26 was willful and there was no evidence that his false state‐
10                                                     No. 12‐3711

ment about the Eatman trial setting was intentional. He also
challenges  the  judge’s  finding  that  he  lied  at  the  contempt
hearing. 
    Even assuming we have the discretion to address Brindley’s
sufficiency of the evidence challenge, see Gates, 600 F.3d at 342
(concluding that a remand “would serve no purpose” where
the record was “devoid of evidence” that the defense attorney
willfully failed to appear on time for plea hearing or failed to
appear on other occasions); United States v. Seale, 461 F.2d 345,
352,  371  (7th  Cir.  1972)  (finding  four  of  sixteen  contempt
charges “insufficient as a matter of law” under 403(1) where
“no actual, material obstruction occurred”), the better course
is to remand for further proceedings under Rule 42(a). This is
the path we have chosen in more recent cases. See Trudeau, 606
F.3d  at  390–91  (declining  to  resolve  substantive  arguments
about the evidence and remanding for development of a more
complete record); Troutt, 460 F.3d at 892–93, 895 (concluding
“that procedural shortcomings in these proceedings require a
remand” and declining to address the argument whether the
evidence supported a finding of criminal contempt). 
    While  we  agree  that  “[n]egligence  …  is  insufficient  to
sustain a conviction under 18 U.S.C. § 401(3),” Gates, 600 F.3d
at  342,  the  limited  record  before  us  does  not  foreclose  the
conclusion that further factual development in accordance with
the  procedures  under  Rule  42(a)  could  sustain  a  finding  of
criminal contempt.  Similar to Trudeau, “[t]he  posture  of  this
case,” 606 F.3d at 390, on appeal from summary disposition,
makes it impossible to determine whether Brindley’s conduct
violated § 401. See id. As noted, some of the conduct for which
the  district  court  found  him  in  contempt  occurred  off  the
No. 12‐3711                                                         11

record, and other facts outside the record bear on whether he
intentionally  made  false  representations  in  his  motion  to
continue  and  gave  false  testimony.  Even  apart  from  the
question of whether Brindley’s failure to appear on November
26 was willful, the sequence of the events leading up to the
filing of the motion to continue on November 28, the motion
itself, and certain aspects of his testimony on November 30 are
sufficiently troubling to preclude a determination on the record
before us that contempt cannot be proved as a matter of law. 
    We do not know whether the district court will continue
with the contempt proceedings, but if it does, the proceedings
will be conducted by a different district judge because Judge
McCuskey has recused himself from this case. And should the
district court resume the contempt proceedings, it will need to
refer  the  matter  to  a  prosecutor  under  Rule  42(a),  and  it  is
unclear  what  charges  the  prosecutor  may  pursue.  As  in
Trudeau, arguments about whether any of Brindley’s conduct
was contemptuous “should be made in the first instance in the
district court.” Id.  
    Finally, we note that Brindley’s suggestion that a remand
presents double jeopardy concerns is unfounded. See Trudeau,
606 F.3d at 390 (citing Lockhart v. Nelson, 488 U.S. 33, 38 (1988)
(“[T]he Double Jeopardy Clause’s general prohibition against
successive prosecutions does not prevent the government from
retrying a defendant who succeeds in getting his first convic‐
tion  set  aside  …  because  of  some  error  in  the  proceedings
leading to conviction.”)).
12                                               No. 12‐3711

     III. CONCLUSION
   We  VACATE  the  district  court’s  contempt  finding  and
remand for further proceedings consistent with this opinion.